Case 3:19-cv-13940-MAS-DEA Document 7 Filed 04/15/20 Page 1 of 3 PagelD: 130

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRANCH BANKING AND TRUST.

Plaintiff. Civil Action No. 19-13940 (MAS) (DEA)

Vv.

MEMORANDUM ORDER
EAST JERSEY COMMERCIAL, LLC,

Defendant.

 

 

This matter comes before the Court upon Plaintiff Branch Banking and Trust's (“Plaintiff”)
Motion for Default Judgment against East Jersey Commercial, LLC (“Defendant”). (ECF No. 6.)
Plaintiff brought suit against Defendant for breach of contract, seeking to collect a delinquent
promissory note issued to Defendant on August 28. 2008. (Compl. 19, ECF No. I.)

Federal Rule of Civil Procedure 55 allows a court “to enter a default judgment against a
properly served defendant who fails to file a timely responsive pleading.” Chanel, Inc. v.
Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008). “A court obtains personal jurisdiction over
the parties when the complaint and summons are properly served upon the defendant. Effective
service of process is therefore a prerequisite to proceeding further in a case.” Lampe v. Xouth, Inc.,
952 F.2d 697, 700-01 (3d Cir. 1991). An unincorporated association, such as a limited liability
company, must be served by “delivering a copy of the summons and of the complaint to an officer,
a managing or general agent, or any other agent authorized by appointment or by law to receive
service of process.” Fed. R. Civ. P. 4(h)(1)(B).

Plaintiffs Complaint alleges that Defendant “is a Delaware limited liability corporation

[sic] organized to do business in the State of New Jersey with its principal place of business at
Case 3:19-cv-13940-MAS-DEA Document7 Filed 04/15/20 Page 2 of 3 PagelD: 131

29 Hulse Landing Road, Brick, New Jersey 08723.” (Compl. § 2.) Plaintiff requested that the Clerk
issue a summons for Defendant. care of Anthony Carlini of Handel & Carlini, LLP located at 85
Civic Center Plaza, Suite 201A in Poughkeepsie. New York. (ECF No. [-6.) Plaintiff's
Acknowledgement of Service filed with the Court states that Plaintiff served process personally
upon Defendant at 39 Hornbeck Ridge in Poughkeepsie, New York, but does not specify who was
personally served. (ECF No. 4.) Plaintiff's Certificates of Service accompanying its Motion for
Default and its Motion for Default Judgment state that the motions were sent via Certified U.S.
Mail to “Trish Beck c/o [Defendant]” at 39 Hornbeck Ridge in Poughkeepsie. New York.
(Certificate of Service, Mot. Default, ECF No. 5-2; Certificate of Service, Mot. Default J.. ECF
No. 6-12.)

In support of its Motion for Default Judgment. Plaintiff only states that it “caused
Defendant to be served with a copy of the Summons, Complaint[.] and related documents by
process server. Service of process was accomplished as to Defendant ....° (Carobus Cert. 44.
ECF No. 6-4: see also Pl.’s Moving Br. 2. ECF No. 6-2.) Plaintiff. however, fails to specify
whether either Anthony Carlini or Trish Beck is an “officer, a managing or genera! agent, or any
other agent authorized by appointment or by law to receive service of process,” Fed. R. Civ.
P. 4(h)(1)(B). and fails to provide any other sufficient basis for the Court to determine that service
upon either Anthony Carlini or Trish Beck allows this Court to exercise jurisdiction over
Defendant.

Because Defendant is an unincorporated business entity, and Plaintiff fails to provide
adequate proofs that Plaintiff properly served process upon Defendant. the Court is unable to
determine its jurisdiction over Defendant. As the issue of service is a threshold issue, the Court

does not reach other potential issues with Plaintiff's Motion.

fn
Case 3:19-cv-13940-MAS-DEA Document7 Filed 04/15/20 Page 3 of 3 PagelD: 132

Based on the foregoing,
th
IT IS on this /5_ day of April 2020, hereby ORDERED that:

l. Plaintiffs Motion for Default Judgment (ECF No. 6) is DENIED without
prejudice.

th
By May {5 2020, Plaintiff may either serve Defendant or file a renewed motion
for default judgment accompanied by a Certification that provides a sufficient basis
for the Court to determine its jurisdiction over Defendant.

bo

3. Plaintiff must serve a copy of this Order upon Defendant by May />_, 2020 and
file proof of service with the Court.

hhiedlgg)
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

Led
